UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7365


ANTHONY WILLIAMS,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA, Formally sued as Rodney Blacknall
ATF Agent; Alcohol, Tobacco, Firearms, and Explosives
Bureau,

               Defendant - Appellee.



                             No. 12-7381


ANTHONY WILLIAMS,

               Plaintiff – Appellant,

          v.

OFFICER BRIGGS, Officer, CMPD, sued individually and in
their official capacity; ROBERT J. WISE, Officer, CMPD,
sued individually and in their official capacity; CHIP R.
BUSKER, Sergeant, CMPD, sued individually and in their
official capacity; KYLE J. O'DELL, Officer, CMPD, sued
individually and in their official capacity; J. E.
HARTNESS, Officer, CMPD, sued individually and in their
official capacity,

               Defendants - Appellees.
                            No. 12-7386


ANTHONY WILLIAMS,

                Plaintiff – Appellant,

          v.

RICK F. HETZEL, SBI Agent, North Carolina State Bureau of
Investigation,

                Defendant - Appellee.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge.   (3:11-cv-00594-RJC; 3:12-cv-00097-
RJC; 3:11-cv-00443-RJC)


Submitted:   December 13, 2012            Decided:   December 20, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Williams, Appellant Pro Se. Paul Bradford Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina;
Richard    Rustin   Perlungher,   CHARLOTTE-MECKLENBURG   POLICE
DEPARTMENT, Charlotte, North Carolina; Angel Evon Gray, Jennifer
Joy Strickland, Assistant Attorneys General, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Anthony Williams appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2006) complaints related

to his 2002 arrest and 2003 conviction and denying his motions

for reconsideration.        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by    the   district     court.       Williams     v.    United       States,    No.

3:11-cv-00594-RJC (W.D.N.C. June 11, 2012); Williams v. Briggs,

No.    3:12-cv-00097-RJC         (W.D.N.C.   May    31    &    Aug.    6,     2012);

Williams v.      Hetzel,   No.    3:11-cv-00443-RJC       (W.D.N.C.     July     3   &

Aug. 6, 2012).         We grant Williams’ motion to substitute brief.

We    dispense   with    oral    argument    because     the   facts    and     legal

contentions      are   adequately    presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        3